Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-33 and 36-48 are allowed.
Claim 29 recites “wherein the first mechanical spacer is disposed above the first pressure sensor, wherein the second mechanical spacer is disposed above the second pressure sensor, and wherein the third mechanical spacer is disposed above the third pressure sensor.”
The closest prior art of record is Tan (US 2016/0031151 A1), Hatano (US 2011/0097827), and Bailey (US 2002/0115002).  
Tan teaches laser gap sensor 2511 to measure the gap from above the apparatus, such that a mechanical spacer could be not located above the gap sensor as claimed. Hatano teaches projections 35a, 35b, and 35c but not pressures sensors, see [0059-[0060], Fig. 8. Bailey teaches pressure sensors but not the relative location or placement of the sensors, [0177]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744